DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are pending.  Applicant’s previous election of Group I, claims 1-9, 14-16, still applies and claims 10-13 remain withdrawn.
Response to Amendment
Applicant’s amendment of 02/28/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites adhesion and etch mask properties relative to the “amount” of the silicone additive which is not supported.  There is support for adhesion and etch mask properties resulting from the silicone additive in general, but not support for these properties being the result of a particular amount of the silicone additive.
Claim 1 recites that the layer is crack free under SEM after WVTR which is not supported at all.  The only mention of SEM is with respect to a cross-sectional figure and does not relate to cracks.  There is also not support for crack free after WVTR.  There is no support for crack free in general (the closest disclosure is Example 6, which is contradictingly described as both having “hardly observed” cracks, i.e., not crack free, after WVTR testing, see [0132] of the PGPub, and also “crack-free” but without mentioning WVTR testing, see [0133] of the present PGPub, with the rest of the examples and disclosure not mentioning crack free at all).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites a range of amount for the silicone additive and then recites that the amount should be such as to allow for adhesion promoting and etch mask properties such that it is unclear if the first amount satisfies the second amount or if the second amount requires a narrower range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 1 recites crack free under SEM but it is unclear how much of the film is observed for cracks under SEM (i.e., it is unclear what sample size is measured for cracks or if literally the entire film is intended to be measured with a scanning electron microscope for cracks).  It is also unclear which perspective is to be used for the SEM measurement because the only SEM mentioned in the specification appears to be a cross sectional perspective which would appear to imply a very unconventional interpretation by Applicant for measuring for cracks (the conventional perspective would be to look for cracks from the top down, not through a cross-
Claim 1 recites “etch mask” which is vague because it is unclear how to measure for this property (i.e., what etchant is used, how long, what temperature, and how much etch resistance is required to qualify as an etch mask?).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (WO 2013/116103, citations made to U.S. 2015/0011668), in view of David et al. (U.S. 6,696,157), in view of Sugiyama et al. (U.S. 2013/0302594).
Regarding claims 1-9, 14-16, Kolb teaches a multilayer coating on a substrate which may include a first layer comprising a binder of cured acrylate monomers/oligomers (as in claims 1 and 3) as well as an acrylate functional polydimethylsiloxane at 0.01-5wt% as a leveling agent to prevent defects (Tegorad 2250, inherently an acrylate functional polydimethylsiloxane based on the present PGPub at [0039]) which overlaps the amount of claims 1 and 2 ([0070]-[0071], [0040]).  The first layer may be followed by an additional functional layer which may be a barrier layer ([0014]) and with diamond like glass being disclosed as one such functional layer which may improve durability ([0163]).  Because no intervening layers are disclosed between the first layer and the additional functional layer, this additional layer is directly on the first layer as in claim 1 with the substrate being under the first layer as in claim 9.  Diamond like glass is inherently a random covalent network comprising at least silicon and oxygen and carbon, as in claims 7-8.  The diamond like glass layer also inherently provides barrier properties to at least some degree.  The Tegorad additive is mixed into the composition that forms the hardcoat layer 
The thickness range of the first layer overlaps the thicknesses of claims 14-15 ([0119], [0128], [0158]).
Kolb also teaches that the first layer includes nanoparticles which may be silica particles and may have a dimodal size distribution and may be included at an amount overlapping claims 1 and 4 with respect to the binder matrix and the overall first layer ([0075]-[0077], [0102]-[0103], i.e., a 10:90-80:20 weight ratio of nanoparticles to the cured acrylate monomers/oligomers of [0040], e.g., about 75 parts nanoparticles, about 20 parts cured acrylate monomers/oligomers, and about 5 parts of Tegorad additive, which falls within the claimed ranges for the overall layer).
The use of the above silica and binder materials in the first layer inherently makes that layer a hard layer to at least some degree.
Kolb does not disclose that the Tegorad additive is present on the major surface of the first layer at an interface between the first layer and the DLG layer, but this is inherently the case in Kolb because the Tegorad additive in Kolb is the same additive in the present application (that migrates to the interface, exposed surface, of the claimed layer).  The claims still allow for some of the Tegorad to be present in the body as long as some is present at the interface.  Regardless, the Tegorad in Kolb would be present in the interface and in the body in the same amounts as in the present application based on inherency (as explained above).
Kolb does not disclose that the Tegorad additive functions as an interfacial adhesion promoter with the DLG layer.  However, David is also directed to diamond like glass coatings and teaches forming the coating of silicon, oxygen and carbon via a method that would 
Kolb discloses a generally dimodal particle size distribution but does not explicitly disclose that the particles have the particular two average particle sizes as in claims 5 and 6.  However, because of the way that claim 5 is worded, even without the disclosure of a dimodal particle distribution, the average particle size range in Kolb overlaps claim 5.  That is, Kolb discloses that the average particle size may be 5-1000 nm, which includes, e.g., an average particle size of 200 nm, which is within both of the ranges of claim 5.  Thus, an arbitrary fraction (within the claimed wt% range) of these particles may be designated “first group” and the other particles designated a “second group” (with both groups having an average size of 200) to satisfy the wt% limitations of claim 5. 
Additionally, Sugiyama is also directed to an acrylate based coating composition that includes nanosized silica particles for optical applications (see abstract) and teaches that the 
Modified Kolb does not disclose the claimed adhesion promoter, etch mask, WVTR and crack properties, however, because the above DLG layer of modified Kolb overlaps the DLG layer in the present application (in terms of plasma processing, the atomic % of carbon, silicon and oxygen and thickness) and the hardcoat layer in modified Kolb also overlaps the hardcoat layer in the present application (in terms of the amount and type of nanoparticles, cured acrylate monomers/oligomers, and Tegorad additive, and thickness), and because these two layers directly contact each other in modified Kolb as in the present application, the overlapping teachings of the DLG layer and hardcoat layer in modified Kolb will inherently have the same interfacial adhesion, etch mask, WVTR, and crack-free properties as the overlapping DLG layer and hardcoat layer taught in the present application (i.e., with the Tegorad additive providing improved interfacial adhesion and etch mask properties as in the present claims).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the interface (adhesion/etch mask) aspect of the present invention is not taught by the prior art but is simply ignoring the inherency explanation above.  Applicant argues that because the additive is a low surface energy additive it would be expected to have 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787